MATTHIAS, J.
' 1. The provisions of Section 11273, General Code, do not preclude the maintenance’ of an ¡ aetion in a county of this state against a rail- ; road company by a resident of another state ; for injuries to person or property though oc- ¡ curring elsewhere than in this state, where ( the injury complained of resulted from the joint negligence of such railroad company and . another corporation which are joined as defendants in an action which is properly brought against the latter defendant in such county.'
2. The syllabus of a decision of the supreme court of Ohio definitely states the law of Ohio with reference to the facts upon which it is predicated, and must be read in view of the facts found in such case.
Judgment affirmed.
Marshall, C. J., Allen and Robinson, JJ., concur. Jones, Day and Kinkade, JJ., disseiit..